UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* RADVISION LTD. (Name of Issuer) Ordinary Shares, NIS 0.1 Par Value Per Share (Title of Class of Securities) M81869105 (CUSIP Number) December 31, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [X] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 7 Pages CUSIP NO.M81869105 Page 2 of 7 Pages 1. Names of Reporting Persons STELLIAM INVESTMENT MANAGEMENT, LP 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [] 3. SEC Use Only 4. Citizenship or Place of Organization DELAWARE 5. Sole Voting Power Number of Shares Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 9.16% Type of Reporting Person (See Instructions) PN, IA CUSIP NO.M81869105 Page 3 of 7 Pages 1. Names of Reporting Persons ROSS MARGOLIES 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [] 3. SEC Use Only 4. Citizenship or Place of Organization UNITED STATES 5. Sole Voting Power Number of Shares Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 9.22% Type of Reporting Person (See Instructions) IN; IA CUSIP NO.M81869105 Page 4of 7 Pages Item 1(a). Name of Issuer: Radvision Ltd. (the "Issuer"). Item 1(b). Address of the Issuer's Principal Executive Offices: 24 Raoul Wallenberg Street Tel Aviv 69719, Israel Item 2(a). Name of Person Filing The Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i) Stelliam Investment Management, LP (“Stelliam Investment Management”); and ii) Ross Margolies (“Mr. Margolies”). This statement relates to Shares (as defined herein) held for the account of Stelliam Master Fund, L.P., a Cayman Islands exempted limited partnership (the “Master Fund”) and Stelliam Master Long Fund, L.P., a Cayman Islands exempted limited partnership (the “Long Fund” and together with the Master Fund, the “Funds”), and Shares held directly by Mr. Margolies.Stelliam Investment Management serves as investment manager of the Funds and Mr. Margolies is the managing member of Stelliam Investment Management’s general partner.Each of Stelliam Investment Management and Mr. Margolies, in the capacities set forth above, may be deemed to be the beneficial owner of Shares held for the account of the Funds. Item 2(b). Address of Principal Business Office or, if None, Residence: The address and principal business office of each of the Reporting Persons is 31 West 52 Street, 16th Floor, New York, New York 10019. Item 2(c). Citizenship: i) Stelliam Investment Management is a Delaware limited partnership; and ii) Mr. Margolies is a United States citizen. Item 2(d). Title of Class of Securities: Ordinary Shares, NIS 0.1 par value per share (the “Shares”). Item 2(e). CUSIP Number: M81869105 CUSIP NO.M81869105 Page 5 of 7 Pages Item 3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: This Item 3 is not applicable. Item 4. Ownership: Item 4(a). Amount Beneficially Owned: As of the date hereof, each of the Reporting Persons may be deemed to be the beneficial owner of the following number of Shares: (i) Stelliam Investment Management may be deemed to be the beneficial owner of 1,700,000 Shares held directly by the Funds. (ii) Mr. Margolies may be deemed to be the beneficial owner of 1,711,112 Shares.This number consists of (1) 1,700,000 Shares held directly by the Funds, and (2) 11,112 Shares held directly by Mr. Margolies. Item 4(b). Percent of Class: (i) Stelliam Investment Management may be deemed to be the beneficial owner of approximately 9.16% of the total number of Shares outstanding (based upon information provided by the Issuer on Form 6-K dated October 15, 2010, there were 18,561,199 Shares outstanding as of October 12, 2010). (ii) Mr. Margolies may be deemed to be the beneficial owner of approximately 9.22% of the total number of Shares outstanding as described herein. Item 4(c). Number of shares as to which such person has: Stelliam Investment Management (i) Sole power to vote or direct the vote (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of 0 Mr. Margolies (i) Sole power to vote or direct the vote (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of 0 CUSIP NO.M81869105 Page 6of 7 Pages Item 5. Ownership of Five Percent or Less of a Class: This Item 5 is not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person: The partners of the Funds that participate in the investment in the Issuer have the right to participate in the receipt of dividends from, or proceeds from the sale of, the Shares held by the Funds pro rata in accordance with their respective ownership interests in the Funds. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company: This Item 7 is not applicable. Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing below each of the Reporting Persons certifies that, to the best of such person's knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect. CUSIP NO.M81869105 Page 7 of 7 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:February 10, 2011 STELLIAM INVESTMENT MANAGEMENT, LP By: /s/ Gregg Kudisch Gregg Kudisch Chief Financial Officer Date:February 10, 2011 ROSS MARGOLIES By: /s/ Ross Margolies
